Title: To George Washington from William Heath, 24 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Westpoint October 24th 1780.
                  
                  The last Evening I was honored with yours of the 21st 21st and
                     22d Instant to which I shall duly attend.
                  The Minister of France passed by the Peeks kill Road yesterday
                     before I was honored with your letter or heard of his approach.
                  The Enemy did not come out as was expected, and Colo. Hazen has
                     returned. I shall appoint a Court of Enquiry for Lieut. Colonel Varick
                     &c. and facilitate Mr Garangers trying experiments in Gunnery when he
                     arrives.
                  A deserter from the Brittish Artillery came to this post to day he
                     left New york last Saturday, says it was reported there that General Clinton had
                     gone with the Troops which lately Sailed their destination variously
                     conjectured—that General Kniphausen Commands—that the Troops which lately
                     arrived at New York were said to be only recruits—102 of which were for the Six
                     Companies of Artillery—that the Cork fleet had arrived &c.
                  It was my intention on my first arrival to have represented to
                     your Excellency that there is at Providence in the State of Rhode-island a
                     large quantity of ammunition and Ordnance Stores. I think too many to be
                     trusted at that place, and are not altogether so well secured as they should be
                     if their present Repositories are to be considered as permanent: I submit it to
                     your Excellency. I cannot but express my anxiety at the prospect we at present
                     have of proper supplies for this important post, we but just obtain a daily
                     supply of Provisions, when the magazines should contain a supply for an
                     emergency. One long storm, or spell of severe weather would drive us on the
                     verge of want. I cannot yet learn from what quarter permanent supplies are to
                     be drawn. A large quantity of Salted meat and Flour should be in magazines
                     before winter. I cannot learn that any preparations are making in this vicinity
                     for putting up the former. Would it not be much the best and least expensive to
                     have the Beef killed and Salted as near the Post as possible? it would Save a
                     great expence in transportation, and be within our Reach. I request to know on
                     whom I am to call or depend for supplies of every kind, not only for present
                     use, but to Replenish the magazines. When I am ascertain’d of this no exertions
                     of mine shall be wanting to secure them if possible in Season and I shall avoid
                     troubling your Excellency with complaints on that head unless necessity compels
                     me. I have written to his Excellency Governor Clinton and Colonel Hay on the
                     subject—have requested the assistance and support of the former, and exertions
                     of the later. I have the honor to be with the greatest Respect Your
                     Excellency’s most obedient Servant
                  
                     W. Heath
                  
                  
                     P.S. I am just informed that a number of prisoners made
                        their escape from the provost at Fish Kill the last night by digging upwards
                        of 20 feet under ground.
                  
                  
                     W.H.
                  
               